—Determination of respondent Police Commissioner dated October 20, 1995, finding petitioner guilty of various charges and specifications and dismissing him from the police force with loss of pension, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Arber, J.], entered on or about January 15, 1997) dismissed, without costs.
Substantial evidence supports respondent’s findings, which in large part turned on witness credibility (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444), and the penalties of dismissal and loss of pension do not shock our sense of fairness (see, Trotta v Ward, 77 NY2d 827). Petitioner’s claim that the disciplinary proceeding was not timely commenced within the 18-month period prescribed by Civil Service Law § 75 (4) is improperly raised for the first time in his reply brief, and in any event without merit. The relevant measuring date is service of the first set of charges and specifications (see, Matter of Nagle v Bratton, 245 AD2d 122). Concur — Lerner, P. J., Sullivan, Milonas, Ellerin and Andrias, JJ.